 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   RYAN CRUTCHER,

 9                             Plaintiff,                 CASE NO. 2:18-cv-01671-RSM

10          v.                                            ORDER GRANTING
                                                          APPLICATION TO PROCEED IN
11   UNITED PARCEL SERVICE,                               FORMA PAUPERIS

12                             Defendant.

13          Plaintiff’s application to proceed in forma pauperis (Dkt. 3) is GRANTED under 28

14   U.S.C § 1915(a)(1). The Court recommends the complaint be reviewed under 28 U.S.C. §

15   1915(e)(2)(B) before issuance of summons.

16          The Clerk shall provide a copy of this Order to plaintiff and to the Honorable Ricardo S.

17   Martinez.

18          DATED this 26th day of December, 2018.

19

20

21
                                                         A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge
22

23



     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
